Citation Nr: 1616435	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder prior to April 24, 2012, and a rating in excess of 70 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer with urinary incontinence prior to July 11, 2013, and a rating in excess of 60 percent thereafter.

3.  Entitlement to an initial rating in excess of 30 percent for bowel leakage and urgency associated with residuals of prostate cancer prior to April 24, 2012; in excess of 60 percent from April 24, 2012 to January 1, 2014; and in excess of 30 percent thereafter, to include whether the reduction of the evaluation from 60 percent to 30 percent, effective January 1, 2014, was proper.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for dental problems with loss of front tooth.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1969 to May 1971, including service in the Republic of Vietnam.  He is in receipt of a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In pertinent part, the June 2010 rating decision granted entitlement to service connection for PTSD and major depressive disorder at 50 percent disabling, effective January 27, 2010; residuals of prostate cancer with urinary incontinence at 20 percent disabling, effective January 27, 2010; and bowel leakage and urgency at 30 percent disabling, effective January 27, 2010.  The Veteran disagreed with the initial ratings assigned.  A September 2012 rating decision increased the evaluations for the service-connected PTSD and major depressive disorder (70 percent) and bowel leakage and urgency (60 percent), effective April 24, 2012.  A September 2015 rating decision increased the evaluation for the service-connected residuals of prostate cancer with urinary incontinence to 60 percent, effective July 11, 2013.  However, as the highest possible ratings for these disabilities have not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Additionally, the October 2013 rating decision reduced the service-connected bowel leakage and urgency associated with residuals of prostate cancer from 60 percent to 30 percent disabling, beginning January 1, 2014.  As the Veteran has communicated his disagreement with both the reduction of his benefits and with the rating that was subsequently assigned, the Board has recharacterized the issue as shown on the title page.  

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A transcript of the proceeding has been associated with the electronic claims file.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains VA treatment records dated from February 2010 to August 2015 (Cheyenne VA Medical Center), in March 2012 (New Mexico Health Care System), from February 2012 to November 2014 (Eastern Colorado Health Care System and Denver VA Medical Center), and from August 2010 to September 2015 (Fort Collins).  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to initial increased ratings for the service-connected PTSD and major depressive disorder, residuals of prostate cancer with urinary incontinence, and bowel leakage and urgency are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
The issue of entitlement to a clothing allowance due to the service-connected residuals of prostate cancer (anal and bladder leakage), has been raised by the record in a July 2013 statement and VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of his appeals for entitlement to an initial compensable evaluation for erectile dysfunction and entitlement to service connection for bilateral hearing loss, bilateral tinnitus, and dental problems, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to an initial compensable evaluation for erectile dysfunction and entitlement to service connection for bilateral hearing loss, bilateral tinnitus, and dental problems, by the Veteran and his representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his representative, in the March 2016 Video Conference hearing and subsequent submissions that same month, has withdrawn the appeals of entitlement to an initial compensable evaluation for erectile dysfunction and entitlement to service connection for bilateral hearing loss, bilateral tinnitus, and dental problems.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they are dismissed.


ORDER

The claim of entitlement to an initial compensable rating for erectile dysfunction is dismissed.

The claim of entitlement to service connection for bilateral hearing loss is dismissed.

The claim of entitlement to service connection for bilateral tinnitus is dismissed.

The claim for entitlement to service connection for dental problems with loss of front tooth is dismissed.


REMAND

The Board observes that there are outstanding VA treatment records pertaining to the Veteran's claims that need to be obtained.  Specifically, in his March 2016 Video Conference hearing, the Veteran testified that he received treatment at the Central Iowa VA Medical Center (VAMC) in Des Moines for his disabilities on appeal.  However, the file does not contain any VA treatment records from the Central Iowa VAMC in Des Moines.  Accordingly, the AOJ should attempt to obtain any outstanding VA treatment records pertaining to the Veteran's claims, to include records from the Central Iowa VAMC in Des Moines.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Additionally, the record reveals that the Veteran continues to be followed privately for his urologic problems, to include his urethral stricture disease.  In particular, VA treatment records dated in September and October 2015 reference treatment for the service-connected urinary incontinence from the Poudre Valley Hospital Urology Department.  However, the file does not contain any treatment records from the Poudre Valley Hospital pertaining to the Veteran's service-connected residuals of prostate cancer with urinary incontinence.  As these records may be relevant to the increased rating claim, under the duty to assist, the RO should attempt to associate the identified records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated or outstanding VA and/or private treatment records relevant to the disabilities on appeal.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed disabilities, to specifically include any treatment records from the Poudre Valley Hospital pertaining to the Veteran's urinary disability and the Central Iowa VAMC in Des Moines.  Obtain and associate with the record all VA treatment records dated from September 2015 for the Veteran from any VA Medical Center where the Veteran has received treatment, along with records from all associated outpatient clinics.

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After completing the above development, and any
   additional development deemed necessary, 
   readjudicate the claims.  If any benefit sought remains 
   denied, furnish the Veteran and his representative with 
   a Supplemental Statement of the Case and allow an 
   opportunity to respond before the case is returned to 
   the Board.


The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


